DETAILED ACTION
	This application has been examined. Claims 1,3,5-6,9-16,19-20,22-25 are pending. Claim 2,4,7-8,17-18,21 is cancelled.  Claim 23-25 is submitted as a new claim.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2022 has been entered.
 

Allowable Subject Matter

Claims 1,3,5-6,9-16,19-20,22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a device and method comprising:
obtaining, by a processing system including at least one processor, a first
packet including a first header from a network tap deployed on at least one link
of a telecommunication network;

decapsulating, by the processing system, a plurality of fields of the first
header, the plurality of fields including a tunnel identifier field, a source port identifier field, and at least one additional field;

determining, by the processing system, a first tunnel identifier from the
tunnel identifier field, a first source port identifier from the source port identifier
field, and a first value from the at least one additional field:

assigning, by the processing system, the first packet to a first flow based on
the first tunnel identifier, the first source port identifier, and the first value;

determining, by the processing system, an offset of the tunnel identifier field
and an offset of the source port identifier field;

obtaining, by the processing system, a second packet including a second
header from the network tap
extracting, by the processing system, a second value from a tunnel identifier
field of the second header using the offset of the tunnel identifier field and a third
value from a source port identifier field of the second header using the offset of the
source port identifier field, without decapsulating the second packet;
determining, by the processing system, that the second value matches the
first tunnel identifier and that the third value matches the first source port identifier;

assigning, by the processing system, the second packet to the first flow in
response to the determining that the second value matches the first tunnel
identifier and that the third value matches the first source port identifier, wherein
the assigning is performed without determining whether any values associated with
any additional fields of the second header in addition to the tunnel identifier field
and the source port identifier field match any identifiers of the plurality of fields in
addition to the tunnel identifier field and the source port identifier field of the first
packet;

obtaining, by the processing system, a third packet including a third header;

extracting, by the processing system, at least one value from a field of the
third header in accordance with at least one of: the offset of the tunnel identifier
field or the offset of the source port identifier field;

determining, by the processing system, that the at least one value does not
match the at least one of: the first tunnel identifier or the first source port identifier;

determining, by the processing system, that the third packet does not
belong to the first flow in response to the determining that the at least one value
does not match the at least one of: the first tunnel identifier or the first source port
identifier
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the method and device capabilities as described in the Applicant Specification  (page 12 Paragraph 30-31 and page 16, paragraphs 37, paragraphs 41-42, paragraphs 49-52) wherein the said device is obtaining, by a processing system including at least one processor, a first packet including a first header from a network tap deployed on at least one link of a telecommunication network; and furthermore decapsulating, by the processing system, a plurality of fields of the first header, the plurality of fields including a tunnel identifier field, a source port identifier field, and at least one additional field; and furthermore determining, by the processing system, a first tunnel identifier from the tunnel identifier field, a first source port identifier from the source port identifier field, and a first value from the at least one additional field: and furthermore assigning, by the processing system, the first packet to a first flow based on the first tunnel identifier, the first source port identifier, and the first value; and furthermore determining, by the processing system, an offset of the tunnel identifier field and an offset of the source port identifier field; and furthermore obtaining, by the processing system, a second packet including a second header from the network tap and furthermore extracting, by the processing system, a second value from a tunnel identifier field of the second header using the offset of the tunnel identifier field and a third value from a source port identifier field of the second header using the offset of the source port identifier field, without decapsulating the second packet; and furthermore determining, by the processing system, that the second value matches the first tunnel identifier and that the third value matches the first source port identifier; and furthermore assigning, by the processing system, the second packet to the first flow in response to the determining that the second value matches the first tunnel identifier and that the third value matches the first source port identifier, wherein the assigning is performed without determining whether any values associated with any additional fields of the second header in addition to the tunnel identifier field and the source port identifier field match any identifiers of the plurality of fields in addition to the tunnel identifier field and the source port identifier field of the first packet; and furthermore obtaining, by the processing system, a third packet including a third header; and furthermore extracting, by the processing system, at least one value from a field of the third header in accordance with at least one of: the offset of the tunnel identifier field or the offset of the source port identifier field; and furthermore determining, by the processing system, that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier; and furthermore determining, by the processing system, that the third packet does not belong to the first flow in response to the determining that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier.


Zhang Paragraph 44-Paragraph 45 disclosed the MFE sends the packet to a service node, which is a specific type of MFE that handles broadcast, unknown, and multicast (BUM) packets, possibly among other features. The service node, in addition to forwarding the packet to its destination, returns information to the MFE, allowing the MFE to create a new flow entry or set of flow entries such that future packets sent to the particular destination can be forwarded directly to their destination. The creation of new flow entries through such learning actions may cause future packets to be processed by flow entries the use of which would not be detected on a first pass of the flow reachability analysis. Accordingly, some embodiments perform a first iteration of the flow reachability analysis to determine the flow entries that would be created by the learning actions, then perform a second iteration of the analysis with these new flow entries, to determine all of the flow entries that could be used in the network.  Zhang Paragraph 47 disclosed using headerspace analysis to identify a set of flow entries that eventually cause a packet to be processed by a particular flow entry. That is, the analysis of the paths can determine all of the different flow entries that are matched by packets which eventually match a particular flow entry as well as identifying all of the different flow entries matched by packets after matching the particular flow entry. The Examiner notes wherein Zhang Paragraph 41 disclosed determining when a packet meets the match conditions for a particular flow entry. Regarding packet inspection and matching, the Examiner notes where Zhang is not limited to analyzing and matching packets using every data field in the header space.  Zhang Paragraph 60 disclosed wherein analysis application(s) can use as input a flow region that spans the entire flow space (i.e., with every packet header field fully wildcarded), while other embodiments set certain fields (e.g., input ports). Furthermore Zhang Paragraph 92-93 disclosed the flow entries are organized in stages (e.g., ingress port mapping, one or more ACL stages, logical forwarding stages, tunneling stages, etc.), and the context register that identifies the stage is set to the value corresponding to the first stage upon input. Zhang Paragraph 95 disclosed wherein packet might be defined in the packet header representation (e.g., the input port and the context register).  
However Zhang does not disclose obtaining, by a processing system including at least one processor, a first packet including a first header from a network tap deployed on at least one link of a telecommunication network; and furthermore decapsulating, by the processing system, a plurality of fields of the first header, the plurality of fields including a tunnel identifier field, a source port identifier field, and at least one additional field; and furthermore determining, by the processing system, a first tunnel identifier from the tunnel identifier field, a first source port identifier from the source port identifier field, and a first value from the at least one additional field: and furthermore assigning, by the processing system, the first packet to a first flow based on the first tunnel identifier, the first source port identifier, and the first value; and furthermore determining, by the processing system, an offset of the tunnel identifier field and an offset of the source port identifier field; and furthermore obtaining, by the processing system, a second packet including a second header from the network tap and furthermore extracting, by the processing system, a second value from a tunnel identifier field of the second header using the offset of the tunnel identifier field and a third value from a source port identifier field of the second header using the offset of the source port identifier field, without decapsulating the second packet; and furthermore determining, by the processing system, that the second value matches the first tunnel identifier and that the third value matches the first source port identifier; and furthermore assigning, by the processing system, the second packet to the first flow in response to the determining that the second value matches the first tunnel identifier and that the third value matches the first source port identifier, wherein the assigning is performed without determining whether any values associated with any additional fields of the second header in addition to the tunnel identifier field and the source port identifier field match any identifiers of the plurality of fields in addition to the tunnel identifier field and the source port identifier field of the first packet; and furthermore obtaining, by the processing system, a third packet including a third header; and furthermore extracting, by the processing system, at least one value from a field of the third header in accordance with at least one of: the offset of the tunnel identifier field or the offset of the source port identifier field; and furthermore determining, by the processing system, that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier; and furthermore determining, by the processing system, that the third packet does not belong to the first flow in response to the determining that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier.

  Tian Paragraph 15, Paragraph 20 disclosed a flexible approach to matching which uses a match offset field. A flow entry is generated for the flow and an offset match field is generated in match fields of the flow entry based on an offset matching operation that needs to be performed. The offset match field may include a match position, a match length, a match mask and a match value. Tian Figure 3, Paragraph 49 disclosed wherein it is determined that match fields of the flow entry include an offset match field, then a field is extracted from a received packet according to a match position of the offset match field and the number of bytes indicated by a match length of the offset match field. The Examiner notes wherein the Tian extraction process does not require a decapsulation process because Tian does not require matching packet fields with a predetermined protocol data structure and can extract the field values without having to process the packet knowing and/or using the protocol with which it has been encoded. 
However Tian does not disclose obtaining, by a processing system including at least one processor, a first packet including a first header from a network tap deployed on at least one link of a telecommunication network; and furthermore decapsulating, by the processing system, a plurality of fields of the first header, the plurality of fields including a tunnel identifier field, a source port identifier field, and at least one additional field; and furthermore determining, by the processing system, a first tunnel identifier from the tunnel identifier field, a first source port identifier from the source port identifier field, and a first value from the at least one additional field: and furthermore assigning, by the processing system, the first packet to a first flow based on the first tunnel identifier, the first source port identifier, and the first value; and furthermore determining, by the processing system, an offset of the tunnel identifier field and an offset of the source port identifier field; and furthermore obtaining, by the processing system, a second packet including a second header from the network tap and furthermore extracting, by the processing system, a second value from a tunnel identifier field of the second header using the offset of the tunnel identifier field and a third value from a source port identifier field of the second header using the offset of the source port identifier field, without decapsulating the second packet; and furthermore determining, by the processing system, that the second value matches the first tunnel identifier and that the third value matches the first source port identifier; and furthermore assigning, by the processing system, the second packet to the first flow in response to the determining that the second value matches the first tunnel identifier and that the third value matches the first source port identifier, wherein the assigning is performed without determining whether any values associated with any additional fields of the second header in addition to the tunnel identifier field and the source port identifier field match any identifiers of the plurality of fields in addition to the tunnel identifier field and the source port identifier field of the first packet; and furthermore obtaining, by the processing system, a third packet including a third header; and furthermore extracting, by the processing system, at least one value from a field of the third header in accordance with at least one of: the offset of the tunnel identifier field or the offset of the source port identifier field; and furthermore determining, by the processing system, that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier; and furthermore determining, by the processing system, that the third packet does not belong to the first flow in response to the determining that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier.

Jadhav Paragraph 30 disclosed wherein a segment enforcer (112X, 112Y, 112Z) may be deployed (adjacent to or on) include, but are not limited to, a network device with a switch port analyzer (SPAN) port, a network device with a test access point (TAP) port. Jadhav Paragraph 43 disclosed wherein any subsequent network packet determined to match a previously identified traffic flow is assigned the flow ID of that traffic flow. The Examiner notes that Jadhav Paragraph 43 disclosed wherein the generation of a flow ID to assign to a network packet may only take place when a network packet associated with a traffic flow is observed/received for the first time.  Any subsequent network packet determined to match a previously identified traffic flow is assigned the flow ID of that traffic flow.  
However Jadhav does not disclose obtaining, by a processing system including at least one processor, a first packet including a first header from a network tap deployed on at least one link of a telecommunication network; and furthermore decapsulating, by the processing system, a plurality of fields of the first header, the plurality of fields including a tunnel identifier field, a source port identifier field, and at least one additional field; and furthermore determining, by the processing system, a first tunnel identifier from the tunnel identifier field, a first source port identifier from the source port identifier field, and a first value from the at least one additional field: and furthermore assigning, by the processing system, the first packet to a first flow based on the first tunnel identifier, the first source port identifier, and the first value; and furthermore determining, by the processing system, an offset of the tunnel identifier field and an offset of the source port identifier field; and furthermore obtaining, by the processing system, a second packet including a second header from the network tap and furthermore extracting, by the processing system, a second value from a tunnel identifier field of the second header using the offset of the tunnel identifier field and a third value from a source port identifier field of the second header using the offset of the source port identifier field, without decapsulating the second packet; and furthermore determining, by the processing system, that the second value matches the first tunnel identifier and that the third value matches the first source port identifier; and furthermore assigning, by the processing system, the second packet to the first flow in response to the determining that the second value matches the first tunnel identifier and that the third value matches the first source port identifier, wherein the assigning is performed without determining whether any values associated with any additional fields of the second header in addition to the tunnel identifier field and the source port identifier field match any identifiers of the plurality of fields in addition to the tunnel identifier field and the source port identifier field of the first packet; and furthermore obtaining, by the processing system, a third packet including a third header; and furthermore extracting, by the processing system, at least one value from a field of the third header in accordance with at least one of: the offset of the tunnel identifier field or the offset of the source port identifier field; and furthermore determining, by the processing system, that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier; and furthermore determining, by the processing system, that the third packet does not belong to the first flow in response to the determining that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier.

Jain Paragraph 30,Paragraph 55 disclosed queueing the data messages in queues of vNIC 120 based on a hash of the data message header values (e.g., a 5-tuple).  A hash of data message attributes is used to determine the queue and/or core (processor) used to process the data message. Jain Paragraph 5 disclosed wherein using a hash function based on attributes that define a data message flow ensures that data messages belonging to a same data message flow are processed by a same processor. Jain Paragraph 53 disclosed the VTI used is based on a hash of packet attributes (e.g., header values such as a 5-tuple). Using a consistent hash of packet attributes ensures that data messages belonging to the same flow will be marked with the same VTI, and ultimately sent over the same tunnel using the same encryption parameters. In some embodiments, the VTI is selected based on a different selection algorithm (e.g., round robin, random or pseudo-random) and a table is maintained to record the matching between a particular data message flow and a particular VTI to ensure that data messages belonging to the same flow will be marked with the same VTI, and ultimately sent over the same tunnel using the same encryption parameters.
However Jain does not disclose obtaining, by a processing system including at least one processor, a first packet including a first header from a network tap deployed on at least one link of a telecommunication network; and furthermore decapsulating, by the processing system, a plurality of fields of the first header, the plurality of fields including a tunnel identifier field, a source port identifier field, and at least one additional field; and furthermore determining, by the processing system, a first tunnel identifier from the tunnel identifier field, a first source port identifier from the source port identifier field, and a first value from the at least one additional field: and furthermore assigning, by the processing system, the first packet to a first flow based on the first tunnel identifier, the first source port identifier, and the first value; and furthermore determining, by the processing system, an offset of the tunnel identifier field and an offset of the source port identifier field; and furthermore obtaining, by the processing system, a second packet including a second header from the network tap and furthermore extracting, by the processing system, a second value from a tunnel identifier field of the second header using the offset of the tunnel identifier field and a third value from a source port identifier field of the second header using the offset of the source port identifier field, without decapsulating the second packet; and furthermore determining, by the processing system, that the second value matches the first tunnel identifier and that the third value matches the first source port identifier; and furthermore assigning, by the processing system, the second packet to the first flow in response to the determining that the second value matches the first tunnel identifier and that the third value matches the first source port identifier, wherein the assigning is performed without determining whether any values associated with any additional fields of the second header in addition to the tunnel identifier field and the source port identifier field match any identifiers of the plurality of fields in addition to the tunnel identifier field and the source port identifier field of the first packet; and furthermore obtaining, by the processing system, a third packet including a third header; and furthermore extracting, by the processing system, at least one value from a field of the third header in accordance with at least one of: the offset of the tunnel identifier field or the offset of the source port identifier field; and furthermore determining, by the processing system, that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier; and furthermore determining, by the processing system, that the third packet does not belong to the first flow in response to the determining that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier.

Callard Paragraph 65 disclosed wherein upon reading certain predetermined TEID values in the uplink data (i.e. value within an uplink packet) (or equivalent fields in other protocols), the RA node 110 may be configured to detect a particular further field located in a protocol agnostic manner. This further field is then matched with predetermined information accessible to the RA node 110, and the radio bearer is determined based on the same predetermined information. Callard Paragraph 157 disclosed wherein the RA node may further determine a destination address for the received uplink packet, the determination in accordance with the radio bearer over which the uplink packet was received, and without the RA node decoding the received packet. The destination address determined by the RA node may be different from a destination address contained in the received uplink packet. For instance, the destination address determined by the RA node may comprise a tunnel ingress node of a virtual network.

 However Callard does not disclose obtaining, by a processing system including at least one processor, a first packet including a first header from a network tap deployed on at least one link of a telecommunication network; and furthermore decapsulating, by the processing system, a plurality of fields of the first header, the plurality of fields including a tunnel identifier field, a source port identifier field, and at least one additional field; and furthermore determining, by the processing system, a first tunnel identifier from the tunnel identifier field, a first source port identifier from the source port identifier field, and a first value from the at least one additional field: and furthermore assigning, by the processing system, the first packet to a first flow based on the first tunnel identifier, the first source port identifier, and the first value; and furthermore determining, by the processing system, an offset of the tunnel identifier field and an offset of the source port identifier field; and furthermore obtaining, by the processing system, a second packet including a second header from the network tap and furthermore extracting, by the processing system, a second value from a tunnel identifier field of the second header using the offset of the tunnel identifier field and a third value from a source port identifier field of the second header using the offset of the source port identifier field, without decapsulating the second packet; and furthermore determining, by the processing system, that the second value matches the first tunnel identifier and that the third value matches the first source port identifier; and furthermore assigning, by the processing system, the second packet to the first flow in response to the determining that the second value matches the first tunnel identifier and that the third value matches the first source port identifier, wherein the assigning is performed without determining whether any values associated with any additional fields of the second header in addition to the tunnel identifier field and the source port identifier field match any identifiers of the plurality of fields in addition to the tunnel identifier field and the source port identifier field of the first packet; and furthermore obtaining, by the processing system, a third packet including a third header; and furthermore extracting, by the processing system, at least one value from a field of the third header in accordance with at least one of: the offset of the tunnel identifier field or the offset of the source port identifier field; and furthermore determining, by the processing system, that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier; and furthermore determining, by the processing system, that the third packet does not belong to the first flow in response to the determining that the at least one value does not match the at least one of: the first tunnel identifier or the first source port identifier.

   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
  
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444